DETAILED ACTION
    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/30/21 and 7/15/21 have being considered by the examiner.

Drawings
The drawings were received on 11/3/20 are acceptable.

Allowable Subject Matter
Claims 1-14 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method for controlling a multi-level inverter including the limitation “wherein the 

Claim 8 is allowed because the prior art of record fails to disclose or suggest an apparatus for controlling a multi-level including the limitation “wherein the internal tube and the external tube are connected in series between a positive bus and a negative bus, wherein the clamping tube is connected between a common terminal of the internal tube and the external tube and a bus, and wherein the internal tube is a low-frequency switching element and the external tube and the clamping tube are high-frequency switching elements; and a control module to: when the detection module detects that the output voltage has crossed zero, control a corresponding clamping tube to be on within a predetermined time period after the output voltage crosses zero, or control two clamping tubes to be both on within the predetermined time period after the output voltage crosses zero“ in addition to other limitations recited therein.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a multi-level inverter including the limitation “wherein the clamping tube is connected between a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen (US 8,842,452 B2) discloses a 3-phase high power UPS.
Takizawa (US 2014/0009984 A1) discloses a control method for multilevel power conversion circuit.
Fu (US 2015/0256104 A1) discloses a multilevel hybrid inverter and operating method.
Cheng et al. (US 2016/0336872 A1) disclose a sparse matrix multilevel actively clamped power converter.

Zhang et al. (US 2019/0013743 A1) disclose a three level two stage decoupled active NPC converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838